Citation Nr: 0704483	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  02-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for loss of 
sense of taste compensated pursuant to the provisions of 
38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to May 1954.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted compensation for loss 
of sense of taste under the provisions of 38 U.S.C.A. § 1151.  
The RO assigned a noncompensable rating effective January 
1999.

The veteran presented testimony before the undersigned in 
April 2003.  The transcript has been obtained and associated 
with the claims folder.

The claim was previously before the Board in December 2003.  
At that time, the Board upheld the propriety of the initial 
noncompensable rating for loss of sense of taste compensated 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The 
veteran disagreed with the continued denial and filed a 
Motion for Reconsideration.  The Board denied the motion on 
the basis that the December 2003 decision did not contain 
obvious error.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).

In a March 2006 Memorandum Decision, Judge Moorman vacated 
the Board's December 2003 decision.  The matter was then 
remanded to the Board for readjudication consistent with the 
Memorandum Decision.  Having been returned to the Board, the 
claim is now ready for appellate disposition.

The Board notes in a February 2006 statement, the veteran 
filed a request to reopen a claim of entitlement to service 
connection for tinnitus.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Affording the veteran all reasonable doubt regarding the 
degree of disability, his loss of sense of taste is 
considered complete. 


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for loss of 
sense of taste compensated pursuant to the provisions of 
38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.87a, Diagnostic Code  6276 
(2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his claim in September 1996, 
prior to the date the VCAA was enacted.  While a VCAA letter 
was not mailed prior to the initial AOJ adjudication, the RO 
granted compensation for loss of sense of taste pursuant to 
the provisions 38 U.S.C.A. § 1151 in an August 2001 rating 
decision.  Thus, there was no initial "adverse 
determination," as discussed by the Court in Pelegrini, for 
the veteran to overcome.  Therefore, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

The veteran disagreed with the initial noncompensable rating 
assigned for loss of sense of taste.  Thereafter, in a May 
2003 letter, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
increased rating claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in 
support of his claim.   The veteran responded in May 2003 
that he had no additional evidence to submit in support of 
his claim.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service medical records; VA outpatient treatment 
records; reports of VA examination; private medical records; 
and the transcript from the veteran's April 2003 Board 
hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the evidence is 
equipoise and has awarded an initial 10 percent disability 
evaluation, the maximum schedular rating, for loss of sense 
of taste, any question as to an appropriate effective date or 
disability rating to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service medical records; VA outpatient treatment 
records; reports of VA examination; private medical records; 
and the transcript from the veteran's April 2003 Board 
hearing.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran contends that his service-connected loss of sense 
of taste warrants an initial compensable rating for complete 
loss of sense of taste.  Historically, service connection for 
loss of sense of taste compensated under the provisions of 
38 U.S.C.A. § 1151 was awarded in an August 2001 rating 
decision.  The RO assigned a noncompensable rating effective 
January 1999.  The veteran is appealing the original 
assignment of the noncompensable rating.  As such, the 
severity of the disability at issue shall be considered from 
the initial assignment of the disability rating to the 
present time.  See Fenderson, 12 Vet. App. at 126. 

The veteran's loss of sense of taste is currently rated as 
noncompensable under 38 C.F.R. § 4.87a, Diagnostic Code 6276.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  Under 
this code section, a 10 percent evaluation, the maximum 
schedular rating, is assigned for complete loss of sense of 
taste.  38 C.F.R. § 4.87a.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and will grant an initial 10 percent 
rating for complete loss of sense of taste.  38 U.S.C.A § 
5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

In this regard, the veteran underwent a left tympanoplasty in 
April 1994 for perforation of his left tympanic membrane.  
Thereafter, in September 1995 a left tympanomastoidectomy was 
performed to reconstruct the veteran's ear drum.  As a result 
of that surgery, damage was inflicted on the chorda tympani.  
Since that time, the veteran has complained of loss of sense 
of taste and a metallic taste in his mouth. 

In an August 1996 statement the veteran indicated that he 
could no longer taste or tell the difference between salt and 
vinegar.  In November 1996, he stated that he had not been 
able to taste anything since September 1995.  

Dr. JFB revealed in an August 1998 letter that the veteran 
complained of metallic taste and loss of taste following his 
ear surgery.  Dr. JFB explained the chorda tympani is the 
taste nerve that courses the middle ear and certainly with 
infection, perforation, or local irritation of the chorda 
tympani in the region of the middle ear, a metallic taste or 
altered taste could occur.

The veteran reported loss of sensation to taste to the VA 
general medical examiner in March 2000.  The veteran was then 
referred for further examination in July 2000.  The examiner 
noted the veteran complained of a metallic taste in his 
mouth.  The veteran indicated that he was able to taste "a 
bit of some things," but was not able to fully appreciate 
various tastes.  Thus, he sought out food with different 
textures. The veteran was given four samples to taste.  The 
examiner indicated the veteran was able to identify sugar as 
"slightly sweet," salt as "salty," and lemon and vinegar 
as "sour."  The examiner diagnosed the veteran with partial 
loss of taste.  The examiner noted that electrogustometry was 
not available in his office, but as it was another subjective 
type procedure, he did not feel this would add any further 
insight. 

An addendum opinion was provided later in July 2000.  The 
examiner noted he discussed the damage to the veteran's 
chorda tympani with an otolaryngologist.  The specialist 
reported that this type of damage frequently resulted in an 
abnormal metallic taste and would not be expected to cause a 
complete loss of taste sensation from a unilateral 
mastoidectomy as fibers on the same side, as well as fibers 
on the contralateral side, would probably carry taste 
sensation from the tongue to the brain.

In response to the July 2000 examination report, the veteran 
contended in his September 2001 notice of disagreement that 
he was unable to identify the samples given to him during the 
examination and was told to guess by the examiner.  He 
further indicated that his guesses were based on texture and 
not taste.  He concluded his loss of sense of taste was 
total.  

During his January 2002 Decision Review Officer hearing, the 
veteran again complained of a metallic taste in his mouth and 
endorsed a complete loss of sense of taste.  He testified 
that he put Tabasco sauce on his cereal to know that he had 
just eaten breakfast.  He further testified that he was a 
trained chef who could no longer taste foods he cooked, had 
lost enjoyment in eating, and suffered weight fluctuations as 
a result of his loss of sense of taste.  

He reiterated in his December 2002 substantive appeal that 
his loss of sense of taste still existed.  Finally, in April 
2003, the veteran testified under oath before the 
undersigned, that his loss of sense of taste has been 
complete.  He reiterated that he guessed the results of the 
samples given to him during the July 2000 VA examination 
based on texture.  He did report some tingling on his tongue 
with sour or very sweet candy.  He further testified that he 
used Tabasco sauce or seasoning salt to spice up his food to 
get a hot sensation to know that he had food in his mouth.  
He concluded that he longer enjoyed eating and he was told 
that there was nothing to correct the problem.  The Board 
notes that Dr. JFB's November 2001 letter confirms that the 
veteran's complaint of loss of taste could not be improved 
with any operative procedure.

Based on the conflicting evidence of record, specifically the 
veteran's statements and the result of the July 2000 VA 
examination, there can be no doubt that further medical 
inquiry could be undertaken with a view towards development 
of the claim.  However, given the subjective nature of 
testing for loss of sense of taste, and the veteran's 
contentions, doing so would most likely shed no additional 
light on whether he truly has complete loss of sense of 
taste.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  
Because a state of relative equipoise has been reached in 
this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany, 9 Vet. App. at 519; Brown, 5 Vet. App. 
at 421.  The current medical evidence, as previously 
discussed, approximates findings consistent with no more than 
an initial 10 percent disability evaluation for complete loss 
of sense of taste.  

As the 10 percent evaluation is the maximum schedular rating 
available under 38 C.F.R. § 4.87a, Diagnostic Code 6276, the 
Board has also considered rating the veteran's loss of sense 
of taste under a different Diagnostic Code, but finds none 
that may be assigned on the facts of record or which would 
avail the veteran of a higher disability rating.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 
initial 10 percent disability rating which has been assigned.  
See Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected loss of sense of 
taste presented an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of an extraschedular rating is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).  The veteran's loss 
of sense of taste has not required frequent inpatient care, 
nor has it by itself markedly interfered with employment.  
The increased 10 percent rating adequately compensates the 
veteran for the nature and extent of severity of his loss of 
sense of taste.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

Entitlement to an initial 10 percent rating for loss of sense 
of taste compensated pursuant to the provisions of 
38 U.S.C.A. § 1151 is granted subject to the regulations 
governing monetary awards.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


